DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Office Action Vacating
This Office Action vacates the Office Action mailed on August 8, 2022.
Information Disclosure Statement (IDS)
The information disclosure statement submitted on August 24, 2022, has been considered by the Examiner and made of record in the application file.
	Election/Restrictions	
Applicant's representative was contacted by the examiner to propose election over the phone of one of the two claim groups requiring restriction/election. But Applicant's representative requested that an Election/Restriction Office Action be issued.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 47-52, 56-60, 64, drawn to  scheduling measurement reports and arrangements for measurement reports, classified in CPC classification H04W 24/10.
II. Claims 53-55, 61-63, 65, and 66, drawn to network controlled handover, mobile controlled handover, mobile assisted handover, classified in CPC H04B 7/18541.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
September 8, 2022